Citation Nr: 0844487	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar spine, characterized as lumbar 
disc disease with intervertebral disc disease.

2.  The propriety of the reduction from 30 percent to 20 
percent for service-connected lumbar disc disease with 
intervertebral disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from July 1960 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A travel Board hearing was held in August 2008, in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.  At the hearing, the veteran elected to withdraw the 
appeal involving the propriety of the rating reduction from 
30 to 20 percent taken in conjunction with the service-
connected low back disability.  Accordingly, that claim will 
be formally dismissed herein.

The issue of entitlement to an increased rating for a 
disability of the lumbar spine being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal and after certification to the Board, the veteran 
withdrew his appeal as to the claim involving the propriety 
of the reduction from 30 percent to 20 percent for service-
connected lumbar disc disease with intervertebral disc 
disease.  

CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
claim involving the propriety of the rating reduction from 30 
to 20 percent taken in conjunction with the service-connected 
low back disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In August 2008 at the travel Board hearing, the veteran and 
his representative discussed their desire to withdraw the 
appeal concerning the claim involving the propriety of the 
reduction from 30 percent to 20 percent for service-connected 
lumbar disc disease with intervertebral disc disease.  That 
intention was documented in writing in the 2008 hearing 
transcript.  No allegations of errors of fact or law, 
therefore, remain for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this appeal, 
and it is dismissed.


ORDER

The appeal concerning the issue of the propriety of the 
reduction from 30 percent to 20 percent for service-connected 
lumbar disc disease with intervertebral disc disease is 
dismissed.



REMAND

In August 2004, the veteran filed a claim for an evaluation 
in excess of 20 percent for a disability of the lumbar spine.  

The Board observes that the most complete clinical evidence 
documenting the severity of the low back disability in this 
case is several years old, and accordingly, it is difficult 
to assess the current level of disability of the veteran's 
service-connected disorder of the lumbar spine based on the 
evidence currently on file.  For example, the Board points 
out that the most recent VA examination report of the spine 
on file is dated in October 2004, which is now more than 4 
years old.  The file does contain VA medical records dated 
from 1999 to February 2008.  However, these records do not 
contain detailed information which comports with the 
pertinent rating criteria in this case.  In this regard, 
these records do not include range of motion findings of the 
lumbar spine dated subsequent to October 2004 nor discuss the 
presence or absence of any incapacitating episodes 
attributable to the lumbar spine disability.   

Significantly, in a statement provided in July 2008, the 
veteran alleged that his back disability had worsened since 
his last examination, explaining that his condition was 
manifested by disc herniation, radiating pain and functional 
impairment.  Therefore, a new and contemporaneous VA 
examination should be administered to determine the veteran's 
current disability.  See 38 C.F.R. § 3.159 (2007); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).  Given the veteran's description of his current 
manifestations, the Board will order an examination which 
assesses his range of motion of the lumbar spine in all 
directions pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (see also 38 C.F.R. § 4.71a, Plate 5) as well as 
providing information regarding evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determining the level of any associated functional loss in 
light of 38 C.F.R. §§ 4.40, 4.45, which requires the VA to 
regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The veteran also maintains 
that he has erectile dysfunction attributable to his low back 
disability and this matter will also be addressed upon the VA 
examination to be ordered.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his increased rating claim for 
the service connected disorder of the 
lumbar spine that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to 
obtain the identified records.

In addition, a specific request for the 
veteran's VA medical (to include 
radiology reports) and hospitalization 
records pertaining to 
treatment/evaluation for the lumbar 
spine, dated from February 2008 forward, 
should be made.

2.  The veteran shall be afforded an 
opportunity to attend VA examination to 
determine the severity of his lumbar disc 
disease with intervertebral disc disease.  
The examiner shall be provided with the 
claims file for review.  All studies 
deemed necessary to accurately evaluate 
the veteran's back disability should be 
performed, to include providing range of 
motion studies in degrees and taking X-
ray films if necessary.  The examiner 
shall also opine whether the veteran 
suffers from erectile dysfunction, and if 
so, whether it is at least as likely as 
not (at least a 50 percent probability) 
that the veteran's erectile dysfunction 
is related to service-connected lumbar 
spine disability.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


